Case 3:20-cv-05228-MAS-ZNQ Document 48 Filed 01/31/21 Page 1 of 9 PagelD: 393

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

NEW JERSEY SECOND AMENDMENT
SOCIETY, et al.,

Plaintiffs, _ .
Civil Action No. 20-5228 (MAS) (ZNQ)

v. MEMORANDUM OPINION

PHILIP MURPHY, Governor of the State of New
Jersey, et al.,

Defendants.

 

 

SHIPP, District Judge

This matter comes before the Court upon Defendant New Jersey Press Association's
(“NJPA”) Motion to Dismiss Plaintiffs New Jersey Second Amendment Society (“NJSAS”) and
Alexander Roubian’s (“Roubian”) (collectively, “Plaintiffs”} Complaint. (ECF No. 32.) Plaintiffs
opposed (ECF No. 33) and NJPA replied (ECF No. 41). The Court has carefully considered the
parties’ submissions and decides the matter without oral argument pursuant to Local Civil Rule
78.1. For the reasons set forth herein, NJPA’s Motion is granted.

I. BACKGROUND'
A. The Parties
Roubian is the President of NJSAS, a nonprofit civil rights organization dedicated to

advancing the right to bear arms. (Compl. §§ 11-12, ECF No. 1.) Roubian is also a reporter for

 

' For purposes of the instant Motion, the Court accepts as true and summarizes the factual
allegations of the Complaint. Phillips v. Cnty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008).
Case 3:20-cv-05228-MAS-ZNQ Document 48 Filed 01/31/21 Page 2 of 9 PagelD: 394

NJSAS’s website. (/d. J 12.) In that capacity, Roubian “routinely” covers “public government
meetings.” (/d.)

NJPA is a private nonprofit organization composed primarily of member newspapers. (/d.
{ 10.) NJPA administers a program through which it issues the New Jersey Police Press
Credentials. (/d. ¢ 13; Roubian Decl. ¢ 5, ECF No. 1-2.) According to NJPA’s website, the Police
Press Credentials are reserved for employees of news organizations that gather and disseminate
“news of general interest."> (NJPA Website *8,° Ex. A to Compl., ECF No. 1-2; Compl. 4 13.)
Those employees must “cover breaking on-scene crime and fire news events.” (NJPA Website *8,
Compl. 7 13.) The credentials are valid for one year and are intended “to aid police officers and
other emergency personnel in identifying professional news reporters and photographers having a
need for access to police and fire scenes in connection with their professional duties.” (NJPA
Website *8-9; Compl. § 13.) The credentials are “not required nor intended for use related to
covering municipal, county or state government meetings.” (NJPA Website *8; Compl. { 13.)

B. Press Pass Applications

Plaintiffs allege that NJPA “arbitrarily denied” each of their applications for the Police
Press Credentials. (Compl. § 14.) In support of their claim, Plaintiffs submit only a May 2018
application filed by Roubian on his own behalf. (Roubian Decl. { 5; May 2018 E-Mail
Correspondence (“EC”) *19-20, Ex. C to Compl., ECF No 1-2.) The record indicates that, in
denying Roubian’s application, an NJPA representative explained that the credentials are reserved

for reporters covering “breaking news.” (May 2018 EC *18-19.) The NJPA representative also

 

7 In deciding a motion to dismiss, courts may consider “exhibits attached to the complaint,”
“matters of public record,” and “document[(s] integral to or explicitly relied upon in the complaint
... without converting the motion to dismiss into one for summary judgment.” Doe v. Univ. of
Scis, 961 F.3d 203, 208 (3d Cir. 2020) (citations omitted).

3 Page numbers preceded by an asterisk refer to the page numbers on the ECF header.

No
Case 3:20-cv-05228-MAS-ZNQ Document 48 Filed 01/31/21 Page 3 of 9 PagelD: 395

explained that the credentials are not intended for government events but rather “are intended to
assist law enforcement in on-site management of crime, accident, or natural disaster scenes.” (fe.
at *19.) Roubian replied that, “[rJight or wrong, government officials seem to be under the
impression that [the] press credential is required in some cases.” (/d. at *18.)} In response, the NJPA
representative again explained that the “credentials are not meant to be used for. . . government
or town hall meetings.” (/d. at *16.) The NJPA representative also explained that Roubian’s
ineligibility is due in part to NJSAS being a “civil advocacy group with a targeted topic/audience™
rather than a “news organization covering news of a genera! nature.” (/d.)

Plaintiffs also allege that they applied to the Governor's Office’ for a “*Governor’s Office
Press Pass’ but each has had their application arbitrarily denied.” (Compl. ff 9, 15.) The record
indicates that Roubian submitted an application in April 2019, which the Governor’s Office denied
because NJSAS “is not a media outlet.” (Apr. 2019 EC *22—23, Ex. D to Compl., ECF No. 1-2.)

Cc. COVID-19 Briefings

On March 9, 2020, in light of the COVID-19 pandemic, Governor Philip Murphy
(“Governor Murphy”) declared a public health emergency and state of emergency. (Compl. 4 18.)
On March 21, 2020, Governor Murphy issued Executive Order 107, which mandated the closure
of non-essential retail businesses. (/d. §] 22.) Executive Order 107 did not specifically designate
gun stores as essentia! or non-essential. (/d. § 23.) During this period, Plaintiffs “routinely
attended” Governor Murphy’s daily press briefings where they would ask whether the Second

Amendment mandated that gun stores be considered an essential business. (/d. | 24.) Plaintiffs

 

+ The Governor’s Office hereinafter refers to “[un]Jidentified members of the New Jersey State
Police Department, civil security, and other persons who administer the ‘Governor's Office Press
Pass’ .. . and/or who administer access to the Governor's Internet Daily Public Appearance and
Press Schedule and/or who at times relevant guarded and/or provided security for” Governor Phil
Murphy’s daily public briefings. (Compl. { 9.)
Case 3:20-cv-05228-MAS-ZNQ Document 48 Filed 01/31/21 Page 4 of 9 PagelD: 396

appear to allege that, at the time, no credentials were required to access the briefings. (/d.)
Governor Murphy eventually confirmed that gun stores were not essential. (/d.)

On March 23, 2020, NJSAS, along with other parties, filed a separate lawsuit, Kashinsky
v. Murphy, No. 20-3127 (the “Kashinsky Lawsuit”), against the State for not including gun stores
on the list of essential retail businesses. (/d. 7 25.) On March 28, 2020, the federal government
issued advisory guidelines that identified gun stores and related businesses as essential. (de. | 26.)
Two days later, the State issued an administrative order that designated federal firearm licensees
as an essential retail business that may operate under certain conditions. (/d. J 27.)

Plaintiffs allege that, “[a]s retaliation for taking on” Governor Murphy on the issue of
having gun stores designated as essential, the Governor's Office denied them access to the
Governor’s daily press briefings. (/d. § 30.) Plaintiffs assert that the Governor's Office used their
lack of “valid ‘Press Credentials’” as a pretext to deny them access to the briefings. (/d.} Plaintiffs
also allege that the Governor’s Office blocked their access to a state website portal that publishes
the Governor's daily public appearance and press schedule. (/e. € 31.)

On May 29, 2020, Plaintiffs filed the present five-count action against NJPA and other
defendants.’ (See generally Compl.) Plaintiffs assert that only Counts One and Two pertain to
NJPA. (Pls.’ Opp’n Br. 3, ECF No. 33-2.) Count One asserts a First Amendment retaliation claim
under 42 U.S.C. § 1983 (“Section 1983”). (Compl. {4 33-41.) Count Two asserts a Fourteenth
Amendment claim under Section 1983, (/d. §] 43-48.) NJPA now moves to dismiss for failure to

state a claim. (ECF No. 32.)

 

> The Complaint originally asserted claims against Governor Murphy, Attorney General Gurbir S.
Grewal, the New Jersey Coronavirus Task Force, and Colonel Patrick Callahan (collectively, the
“State Defendants”). The State Defendants have since been dismissed from this action.
Case 3:20-cv-05228-MAS-ZNQ Document 48 Filed 01/31/21 Page 5 of 9 PagelD: 397

II. LEGAL STANDARD

Rule 8(a)(2)® “requires only “a short and plain statement of the claim showing that the
pleader is entitled to relief,” in order to ‘give the defendant fair notice of what the . . . claim is and
the grounds upon which it rests.”” Bell Ail. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (alteration
in original) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

A district court conducts a three-part analysis when considering a motion to dismiss
pursuant to Rule [2(b)(6). Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011). “First, the court
must ‘tak[e] note of the elements a plaintiff must plead to state a claim.”” /d. (quoting Ashcroft v.
Iqbal, 556 U.S. 662, 675 (2009)). Second, the court must accept as true all of the plaintiff's well-
pleaded factual allegations and construe the complaint in the light most favorable to the plaintiff.
Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (citation omitted). The court,
however, may ignore legal conclusions or factually unsupported accusations that merely state “the-
defendant-unlawfully-harmed-me.” /gbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555).
Finally, the court must determine whether “the facts alleged in the complaint are sufficient to show
that the plaintiff has a *plausible claim for relief.’” Fow/er, 578 F.3d at 211 (quoting /gbal, 556
U.S. at 679). A facially plausible claim “allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” /d. at 210 (quoting /gbal, 556 U.S. at 678). On a
Rule 12(b)(6) motion, the “defendant bears the burden of showing that no claim has been

presented.” Hedges v. United States, 404 F.3d 744, 750 (3d Cir. 2005).

 

© All references to a “Rule” or “Rules” hereinafter refer to the Federal Rules of Civil Procedure.

tn
Case 3:20-cv-05228-MAS-ZNQ Document 48 Filed 01/31/21 Page 6 of 9 PagelD: 398

I. DISCUSSION

NJPA argues that the Section 1983 claims should be dismissed because Plaintiffs fail “to
establish that NJPA took any action, much less retaliatory action, against [Plaintiffs] at any time
relevant to Plaintiffs’ claims.” (Def.’s Moving Br. 19-20, 28-29, ECF No. 32-1.)

“Section 1983 does not, by its own terms, create substantive rights; it provides only
remedies for deprivations of rights established elsewhere in the Constitution or federal laws.”
Kneipp v. Tedder, 95 F.3d 1199, 1204 (3d Cir. 1996) (citation omitted). “In order to establish a
section 1983 claim, a plaintiff must demonstrate a violation of a right secured by the Constitution
and the laws of the United States [and] that the alleged deprivation was committed by a person
acting under color of state law.” /d. (alteration in original) (internal quotation marks and citation
omitted).

A. First Amendment

Count One asserts that Plaintiffs have a First Amendment right of access to Governor
Murphy’s daily press briefings and to the state website porta! that publishes the Governor's daily
public appearance and press schedule. (Compl. ff 33-41.) According to Plaintiffs, the Governor’s
Office denied them access to the briefings and website portal in retaliation for having filed the
Kashinsky Lawsuit against the State. (/d. {J 30-31, 40-41.) Plaintiffs posit that the Governor's
Office used their lack of valid press credentials as a pretextual reason to deny them access to the
briefings. (/d. ] 30, 40.)

To state a claim for First Amendment retaliation under Section 1983, a plaintiff must allege
that: (1) he “engaged in a protected activity”; (2) the “defendants’ retaliatory action was sufficient
to deter a person of ordinary firmness from exercising his or her rights”; and (3) there was a causal
connection between the protected activity and the retaliatory action.” Lauren W. ex rel. Jean W. v.

DeFlaminis, 480 F.3d 259, 267 (3d Cir. 2007) (citations omitted).
Case 3:20-cv-05228-MAS-ZNQ Document 48 Filed 01/31/21 Page 7 of 9 PagelD: 399

Here, the Complaint fails to set forth sufficient facts from which the Court can reasonably
infer that NJPA participated in the alleged retaliation. As noted, the Complaint asserts that the
Governor's Office—not NJPA or any representative thereof—denied Plaintiffs access to the
briefings and website portal in retaliation for having filed the Kashinsky Lawsuit.’ (Compl. {{] 30-
31.) The Complaint does not suggest that NJPA directed the Governor's Office, or any dismissed
defendant, to deny such access. Nor does the Complaint suggest that NJPA knew of the Kashinsky
Lawsuit so as to infer that NJPA retaliated against Plaintiffs for having filed that complaint. Indeed,
the Complaint fails to mention NJPA during the period relevant to Plaintiffs’ retaliation claim.

The only allegations pertaining to NJPA involve NJPA’s denial of Roubian’s 2018
application for the Police Press Credentials. (/d. {| 14; Roubian Decl. 4 5.) Those credentials,
however, are only valid for one year. (NJPA Website *8-9.) The record does not suggest that
Roubian reapplied for the credentials in 2020, when the purported retaliation occurred. In any
event, as Plaintiffs seem to acknowledge, the Police Press Credentials are issued for identification
purposes at emergency scenes, not to gain entry at government meetings. (Compl. { 13; Roubian
Decl. 5; NJPA Website *8.) The Complaint, therefore, fails to plausibly plead that NJPA denied
Plaintiffs access to the briefings and website portal in retaliation for having filed the Kashinsky

Lawsuit. The Court, accordingly, dismisses Plaintiffs’ First Amendment claim.®

 

? To extent the Complaint lumps all defendants together without setting forth what each particular
defendant is alleged to have done, those allegations constitute impermissible group pleadings and
are insufficient to survive a motion to dismiss. See Branch v. Christie, No. 16-2467, 2018 WL
337751, at *3 (D.N.J. Jan. 8, 2018) (“When a number of different defendants are named in a
complaint, plaintiff cannot refer to all defendants who occupied different positions and presumably
had distinct roles in the alleged misconduct without specifying which [dJefendants engaged in
what wrongful conduct.” {alteration in original) {internal quotation marks and citation omitted)).

§ Because the Court finds that the Complaint fails to sufficiently plead that NJPA took any
retaliatory action against Plaintiffs, the Court does not reach the parties’ remaining arguments.
Case 3:20-cv-05228-MAS-ZNQ Document 48 Filed 01/31/21 Page 8 of 9 PagelD: 400

B. Fourteenth Amendment

Count Two appears partially duplicative of Plaintiffs’ First Amendment retaliation claim.
(See Compl. { 45 (asserting Plaintiffs’ “First Amendment rights undoubtably qualify as a ‘liberty
interest’ within the meaning of Section | of the Fourteenth Amendment”).) In fact, Plaintiffs repeat
the same allegations for their Fourteenth Amendment claim as they asserted for their First
Amendment claim: Plaintiffs were denied access to the briefings and website portal in retaliation
for having filed the Kashinsky Lawsuit against the State. (Compare Count One {ff 40-41 with
Count Two §§ 47-48.) Therefore, to the extent Plaintiffs seek to assert a retaliation claim under
the Fourteenth Amendment, that claim fails for the reasons set forth above.

To the extent that Plaintiffs seek to assert an equal protection claim against NJPA, that
claim also fails. “To establish a ‘class of one* equal protection claim, [p]laintiffs “must allege that
(1) the defendant treated him differently from others similarly situated, (2) the defendant did so
intentionally, and (3) there was no rational basis for the difference in treatment.’” Joey's Auto
Repair & Body Shop v. Fayette Cnty., 785 F. App’x 46, 49 (3d Cir. 2019) (citation omitted). Here,
Plaintiffs fail to sufficiently plead any of the elements of a “class of one” equal protection claim.
For example, Plaintiffs do not allege that NJPA issued the credentials to other identifiable and
similarly situated individuals. Rather, Plaintiffs merely assert that granting access “to some
persons” while “arbitrarily or for less than compelling reasons” denying access “to others” is a
violation of the Equal Protection Clause. (Compl. {{{ 45-46.) Such “general accusations and the
invocation of the Equa! Protection Clause are not enough to allege a class of one claim.” Joey's
Auto Repair & Body Shop, 785 F. App’x at 49 (internal quotation marks and citation omitted). The

Court, therefore, dismisses Plaintiffs’ Fourteenth Amendment claim.
Case 3:20-cv-05228-MAS-ZNQ Document 48 Filed 01/31/21 Page 9 of 9 PagelD: 401

IV. CONCLUSION

For the reasons set forth above, NJPA’s Motion to Dismiss is granted. Counts One and
Two are dismissed without prejudice. Plaintiffs may file an amended complaint addressing the

deficiencies identified herein.” The Court will enter an Order consistent with this Memorandum

Opinion.

/s' Michael A. Shipp. U.S.D.J.
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

 

* The Court notes that, since the filing of this Complaint, Plaintiffs appears have obtained access
to the briefings and website portal. (ECF No. 31.)
